DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on August 28, 2020 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keyes et al. US. Patent (4,524,916) hereinafter Keyes in view of Ethier US. Patent (5,975,444) hereinafter Ethier.
Regarding claim 1, (Currently Amended)
Keyes discloses a bale spreader for shredding a bale (as shown in fig.1-2), the bale spreader comprising: 
a processing chamber (space enclosed by the side walls element 3-7, see fig.2 hereinafter C) defined by a front (3), a back (4) opposite the front, a first side (7), a second side (6) opposite the first side, and a floor (5), 
mounting members (2a) on the front; 
an arm (45, 63 moves as element 7) configured to pivot towards the second side (6); 
at least one rotor (26,27) between the front and the back (as shown in fig.1-2); 
a motor (the claim does not require a direct connection of the motor to the arm and since the motor of the tractor powers the bale processor and connected to the cylinder element 53 to actuate the arm, therefore the interpretation is that the motor of the tractor is the motor indirectly connected to the arm, as recited in Col.5 lines 15-21 hereinafter M) operatively connected to the arm (45,63) to pivot the arm (45,63) from the first side towards the second side; and 
a conveyor (47) configured to convey a-the bale toward the at least one rotor (26,27), 

Keyes does not disclose the opening for discharge to be on the second side.
Keyes and Ethier disclose both art analogous art in the same field (i.e. comminuting) and with similar concern (i.e. bale processor).
Ethier, in a similar art, teaches a bale processor (as shown in fig.1) with the opening (30) for discharge to be on the second side (28). Ethier teaches the opening for discharge to be on the second side to be able to allow selective discharge of the processed material (Col.3 lines 28-29).
It would have been obvious to the skilled artisan before the effective filing date to construct the bale processor of Keyes with the opening for discharge to be on the second side, as taught by Ethier, as it would be beneficiary to Keyes, to be able to allow selective discharge of the processed material and ensure better discharge capabilities.
Regarding claim 2, (Currently Amended)
The prior art Keyes as modified by Ethier discloses all limitations in claim 1.
Keyes discloses wherein the mounting members (2a) are configured to be attached to a rear of a tractor (2).
Regarding claim 3,
The prior art Keyes as modified by Ethier discloses all limitations in claim 2.
Keyes discloses wherein the arm (45,63) comprises at least one bale support member (63) configured to secure the bale for loading into the bale spreader.
Regarding claim 4, (Currently Amended)

Keyes discloses wherein the arm (45,63) comprises a first bale support member (45) and a second bale support member (63) configured to secure the bale for loading into the bale spreader.
Regarding claim 5,
The prior art Keyes as modified by Ethier discloses all limitations in claim 4.
Keyes discloses wherein the first bale support member (45) is horizontal; the second bale support member (63) is horizontal; the first bale support member (45) is substantially parallel to the second bale support member (63).
Regarding claim 6, (Currently Amended)
The prior art Keyes as modified by Ethier discloses all limitations in claim 1.
Keyes discloses a deflector (50) at least partially covering the opening (44) in the first side (as shown in fig.2).
Regarding claim 7,
The prior art Keyes as modified by Ethier discloses all limitations in claim 6.
Keyes discloses wherein the deflector (50) is movable from a closed position to an open position (as shown in fig.2-3).
Regarding claim 8,
The prior art Keyes as modified by Ethier discloses all limitations in claim 7.
Keyes discloses wherein the deflector (50) is selectively angled to deflect the shredded material (as recited in Col.6 lines 19-21).
Regarding claim 9, (Currently Amended)
The prior art Keyes as modified by Ethier discloses all limitations in claim 1.

Regarding claim 10, (Currently Amended)
Keyes discloses a bale spreader for shredding a bale (as shown in fig.1-2), the bale spreader comprising: 
a first side (7), a front (3), a back (4) opposite the front, a second side (6) opposite the first side, 
mounting members (2a) on the front; 
an arm (45 and 63) having pivot points (42,43) on the front and the back so the arm can pivot from the first side the second side (6); 
a conveyor (47) configured to move the bale (70) from the first side toward the second side, said second side associated with a plurality of rotors (26,75),
a sprocket and chain mechanism (element 47,48 shown in fig.4) configured to actuate the conveyor (47);
a linkage member (2b) on the front, the linkage member (2b) configured to connect to a power take-off (2b) and power the sprocket and chain mechanism (as recited in Col.2 line 68 and col.3 lines 1-2 , all the power are from element 2 and since no direct 
the plurality of rotors (26,27) each having a plurality of knives (29); 
the plurality of rotors (26,27) spanning from the front to the back and near a discharge opening (44) on the first side;
wherein the plurality of knives (29) are rotated and shred the bale (70) into shredded material, and the shredded material is discharged out of the opening on the first side.
Keyes does not disclose the opening for discharge to be on the second side.
Keyes and Ethier disclose both art analogous art in the same field (i.e. comminuting) and with similar concern (i.e. bale processor).
Ethier, in a similar art, teaches a bale processor (as shown in fig.1) with the opening (30) for discharge to be on the second side (28). Ethier teaches the opening for discharge to be on the second side to be able to allow selective discharge of the processed material (Col.3 lines 28-29).
It would have been obvious to the skilled artisan before the effective filing date to construct the bale processor of Keyes with the opening for discharge to be on the second side, as taught by Ethier, as it would be beneficiary to Keyes, to be able to allow selective discharge of the processed material and ensure better discharge capabilities.
Regarding claim 11, (Currently Amended)
The prior art Keyes as modified by Ethier discloses all limitations in claim 10.
Keyes discloses wherein the arm (45, 63 moves as element 7) is movable from a first position to a second position (as recited in Col.5 lines 53-68); the arm is configured to slide under the bale in the second position; the arm is configured to be raised to the first 
Regarding claim 12,
The prior art Keyes as modified by Ethier discloses all limitations in claim 11.
Keyes discloses wherein the arm (45,63) comprises at least one bale support member (63); 
wherein the at least one bale support member (63) is configured to secure the bale for loading into the bale spreader (as recited in Col.5 lines 53-68).
Regarding claim 13,
The prior art Keyes as modified by Ethier discloses all limitations in claim 11.
Keyes discloses wherein the arm (45,63) comprises a first bale support member (45) and a second bale support member (63); wherein together the first bale support member (45) and the second bale support member (63) are configured to secure the bale (70) for loading into the bale spreader (as recited in Col.5 lines 53-68).
Regarding claim 14,
The prior art Keyes as modified by Ethier discloses all limitations in claim 13.
Keyes discloses wherein the first bale support member (45) is horizontal; the second bale support member (63) is horizontal; the first bale support member (45) is substantially parallel to the second bale support member (63).
Regarding claim 15,

Keyes discloses a deflector (50) at least partially covering the opening (44) in the second side (as shown in fig.2).
Regarding claim 16,
The prior art Keyes as modified by Ethier discloses all limitations in claim 15.
Keyes discloses wherein the deflector (50) is movable from a closed position to an open position (as shown in fig. 2-3).
Regarding claim 17,
The prior art Keyes as modified by Ethier discloses all limitations in claim 16.
Keyes discloses the deflector (50) adjustable to achieve a particular deflection of the shredded material (as recited in Col.6 lines 19-21).
Regarding claim 18,
The prior art Keyes as modified by Ethier discloses all limitations in claim 17.
Keyes discloses wherein said motor (M, motor of the tractor that indirectly actuates the hydraulic cylinder (element 63), as recited in Col.5 lines 7-21, therefore the motor of the tractor is hydraulic motor) comprises a hydraulic motor coupled to the arm to actuate movement from the first position to the second position (since the motor of the tractor powers the bale processor and the motor of the tractor indirectly connects to the hydraulic cylinder (element 53) to actuate the arm, therefore the interpretation is that the motor of the tractor is the motor indirectly connected to the arm, as recited in Col.5 lines 15-21).
Regarding claim 20, (Currently Amended)

a processing chamber (space enclosed by the side walls element 3-7, see fig.2 hereinafter C) having a front (3), a back (4) opposite the front, a first side (7), a second side (6) opposite the first side, and a conveyor (47) configured to move a bale (70) from the first side to the second side;
an arm (45 and 63) having a pivot axis parallel with a direction of travel of the bale spreader (as shown in fig.1-2); the arm (45 and 63) is movable from a first position to a second position (as recited in Col.5 lines 53-68);
the arm (45 and 63) configured to pivot towards the second side (6);
the arm (45 and 63) configured to be raised to the first position (as recited in Col.5 lines 53-68) thereby depositing the bale on the conveyor (47); 
the conveyor (47) is configured to move the bale toward a plurality of rotors (26,27), said plurality of rotors (26,27) near the second side (see fig.3); 
the rotors (26,27) having a plurality of knives (29); the rotors (26,27) rotatable in a first direction (see arrow on element 27 in fig.4); 
wherein the plurality of knives (76) are rotated with the rotors (26,75) and shred the bale into shredded material; 
said conveyor (47) conveying the shredded material out an opening (44) at the first side; the rotors (26,27) and the conveyor (47) of the bale spreader configured to be powered by a power take-off (2b) of a tractor (2)(as recited in Col.2 line 68 and col.3 lines 1-2, the tractor supplies of power to the bale processor and since the rotors and conveyor are included in the bale processor therefore the rotors and conveyor are also powered 
wherein the power take-off (2b) couples to a linkage member (see fig.1) arranged on the front of the bale spreader (as shown in fig.1-2).
Keyes does not disclose the opening for discharge to be on the second side.
Keyes and Ethier disclose both art analogous art in the same field (i.e. comminuting) and with similar concern (i.e. bale processor).
Ethier, in a similar art, teaches a bale processor (as shown in fig.1) with the opening (30) for discharge to be on the second side (28). Ethier teaches the opening for discharge to be on the second side to be able to allow selective discharge of the processed material (Col.3 lines 28-29).
It would have been obvious to the skilled artisan before the effective filing date to construct the bale processor of Keyes with the opening for discharge to be on the second side, as taught by Ethier, as it would be beneficiary to Keyes, to be able to allow selective discharge of the processed material and ensure better discharge capabilities.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keyes in view of Ethier as applied to claim 10 above, and further in view of Egging et al. US. Patent (9,769,987) hereinafter Egging.
Regarding claim 19, (Currently Amended)
The prior art Keyes as modified by Ethier discloses all limitations in claim 10.
Keyes does not disclose wherein the rotors are rotated by the sprocket and chain mechanism.

Egging, in a similar art, teaches a bale processor (as shown in fig.1) with rotors (130 and 140) to be rotated by the sprocket and chain mechanism (as recited in Col.4 lines 16-19). Egging teaches the rotor to be rotated by the sprocket and chain mechanism to be able to allow one motor to power the rotors and conveyor (Col.4 lines 16-19).
It would have been obvious to the skilled artisan before the effective filing date to construct the bale processor of Keyes with the rotors and conveyor to be rotated by the same sprocket and chain mechanism, as taught by Egging, as it would be beneficiary to Keyes, to be able to allow one motor to power both the rotors and the conveyor and same on power consumption.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 01/06/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments of pages 10-11, about the 35 U.S.C. 102 and 103 rejection, the Applicant arguments have been fully considered and they are persuasive, however based on the newly presented amendment of the claims, the references Keyes et al. US. Patent (4,524,916) in view of Ethier US. Patent (5,975,444) are used to reject as set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 17, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725